Citation Nr: 0410903	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a personality 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for warts of the 
right foot and hyperkeratoses of the left foot and left hand.

3.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1979 to January 
1981.       

This case comes to the Board of Veterans' Appeals (Board) from 
rating decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In an April 2000 decision, the Board denied the veteran's claims 
regarding whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
personality disorder, whether new and material evidence has been 
received to reopen a claim for entitlement to service connection 
for warts of the right foot and hyperkeratoses of the left foot 
and left hand, and entitlement to service connection for 
dysthymia.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 order, the Court vacated the Board's April 2000 
decision and remanded the claims to the Board for action 
consistent with 38 C.F.R. § 3.156(a) and the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  

In January 2000, the veteran had a personal hearing with the 
undersigned Judge of the Board sitting in Washington, D.C.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the United 
States Court of Appeals for the Federal Circuit, this case must 
now be returned to the RO for additional development.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2002).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002) as well as any 
other applicable legal precedent, such as Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should obtain the veteran's medical treatment records 
concerning his claimed disabilities of the feet from the Granada 
Foot Clinic for the period from 1981 to the present.  

3.  Thereafter, the RO should schedule the veteran for a VA 
examination to determine the current diagnosis or diagnoses of any 
and all psychiatric disorder(s) present and whether any current 
psychiatric disorder was incurred in or aggravated by active 
service.  For each diagnosis made, the examiner should indicate 
whether it is more likely than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the diagnosed condition was incurred in or 
aggravated by service.  

If the examiner diagnoses a personality disorder, the examiner 
should indicate for each diagnosis of a personality disorder 
whether it is secondary to any other diagnosed disorder.  (The 
record currently indicates that the veteran does not have a 
service-connected disability.) Also, if the veteran has a 
disability resulting from a mental disorder that is superimposed 
upon any diagnosed personality disorder, the examiner should so 
indicate and should specify the superimposed disability.  The 
claims folder should be made available to the examiner.
 
4.  Thereafter, the RO should readjudicate the veteran's claims.  
If the claims remain denied, the RO should issue a supplemental 
statement of the case (SSOC) to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



